 

 

cB gaat Wlaaiedkg GE ceinet ae

13
Ce

oe 16
18 |
1

21
22°

23

24
25 |
26 |

 

6 we RD OR

aca
“1
2

1S.

Case 2:18-cv-01073-JLR Document 40. Filed 12/09/19 Page 1 of 2

Do ~The Honorable James L, Robart”
“UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON .
AT SEATTLE ~

CAUSE NO. 18-01073518

DEDRA STRICKLAND, _
Plain | SP PULATION AND ORDER OF
oe DISMISSAL AS TO ALL.
Wee ge INDIVIDUALLY NAMED

STATE OF WASHINGTON SEATILE | CLAIMS :
CENTRAL COLLEGE, et al. 4

Defendants,

 

 

Firm. S., and the Defendants State of Washington, Seattle Central College, Sheila Edwards Latige

| brought under 42 U. S. C, $1983, without prejudice

 

 

STIPULATION AND ORDER OF DISMISSAL

AS TO ALL INDIVIDUALLY NAMED me of
DEFENDANTS AND 42 US. C. $1983 CLAIMS - ,
CAUSE NO. 18-01073JLR. ,

DEFENDANTS AND 42 U.S.C. §1983 ee

W Is HEREBY > STIPULATED AND AGREED by and between Plaintiff, Dedra ra |
and “John Doe” Lange, David Blake, Yoshiko Horden, Christina Nelson and “John Doe” Nelson,

Does” 1-10; acting by and through Robert W. Ferguson, Attorney General, and Assistant Attorney

General Alexander Foster-Brown, hereby stiptilate and agree to the dismissal of al claims and J |

Strickland, acting by and through Beverly G, Grant and Jeffery D. Bradley of ‘Beverly. Grant Law oa

‘Susan Engel and “J ohn Doe” Engle, Jessica Norouzi Brigid. McDevitt and “J ohn Doe” MeDevitt, foo

"Brian Kenney, David Skogerboe and “Jane Doe”. Skogerboe, and “Joh Does** 1- 10 and “Jarie ; ,

Jiability of all individually named Defendants. Further, Plaintiff dismisses all claims and actions

 

 
 

cee ar er eee

Pm BF

oOo oo ss HD A

10
u
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01073-JLR Document 40 Filed 12/09/19 Page 2 of 2

ih
DATED this li day of December, 2019,

ROBERT W. FERGUSON
Attorney General

s/ Alex Foster-Brown

ALEX FOSTER-BROWN, WSBA No, 52149
Assistant Attorneys General —

800 5" Averme, Suite 2000; Seattle, WA 98104
Tel; 206-464-7352; Fax: 206-587-4229

Email: alexanderf@atg.wa.gov

’ BEVERLY GRANT LAW FIRM, P.S.

LP yrude “2? te

ABevexty G. Gradt, WEBA. No. 8034
Jeffery D. Bradley, WSBA No, 27726
Attorneys for Plaintiff

ORDER

IT IS HEREBY ORDERED that all claims and liability of all individually named
Defendants are dismissed. FURTHER, ali claims and actions brought under 42 U.S.C, §1983

are dismissed without prejudice.

 

uu,

Done in open court this q day of Decemben2019, O Vx

HONORAHLE JAMES L. ROBART

 

STIPULATION AND ORDER OF DISMISSAL

AS TO ALL INDIVIDUALLY NAMED 4
DEFENDANTS AND 42 U.S.C, §1983 CLAIMS

CAUSE NO. 18-01073}LR

 

 
